DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Action and Response to Election/Restrictions
Receipt of Remarks filed on 04/25/2022 is acknowledged. Applicant's election of species, specifically:
dextran as the carrier material; 
hydroxypyridinone type (e.g., 3-hydroxy-pyridin-4-one) as the one or more suitable metal binding chemical groups affixed to or incorporated on the carrier material;
1500 Da and 71,000 Da as the lower and higher molecular weight limit, respectively;
human as the single population of animal;
microbial cell(s) as the one or the combination of type of cells causing the disease;
antimicrobial agent as the one other anti-cellular agent; and
and pharmaceutically acceptable carrier as the one pharmaceutically acceptable carrier, excipient, or diluent
in the reply filed on 04/25/2022 is acknowledged. The election encompasses Claims 170-173 and 175-188, which are presented for examination on the merits for patentability as they read upon the elected subject matter. Claims 174, drawn to non-elected species, are withdrawn. Regarding Claim 174, the claim requires the carrier material be comprised of vinylpyrrolidone or starch bound with iodine.  This species of carrier material is not elected. 
	The search for the cells causing the disease (item v. above) is expanded to “a microbial cell(s), a cancer cell(s), or a uni-cellular or multi-cellular parasitic organism(s)”, as recited in the claims, as these species were found to be co-extensive during Examiner search. Therefore, this species election requirement (item v.) is withdrawn.
Priority
This application, 16894505, filed 06/05/2020 is a continuation of 14124619, filed 08/24/2015, now U.S. Patent #10709784 and having 1 RCE-type filing therein. 14124619 is a national stage entry of PCT/CA2012/000562, with an International Filing Date of 06/08/2012. PCT/CA2012/000562 claims Priority from Provisional Application 61494664, filed 06/08/2011.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2020 was filed before the mailing date of this first Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the Examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: 
Where they occur in the specification, “intra-cellular”, “uni-cellular”, “multi-cellular”, “anti-microbial”, “anti-cellular”, “anti-metabolite”, “anti-viral”, “anti-fungal”, “anti-parasitic”, “anti-cancer”, “de-ionized” should not have dashes.  
The concentration unit “uM”, for instance in p. 67, should properly be replaced with “µM”. 
The word concentration is misspelled as “co0ncnetration” in p. 91. 
Appropriate correction is required.
Drawings
The drawings are objected to because:
The legend in Fig. 6 is difficult to read.
The text in Fig. 15 is not legible.
The labels in Figs. 25-27 need to be formatted properly. For instance, the box and arrows in Fig. 26 makes it difficult to view the data properly.
In Fig. 29, the y-axis unit of gL-1 needs to be replaced with g/L or g L-1. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 170, 173-176, 179, 181-183, 185 are objected to because of the following informalities:  Claims 170, 173-176, 179, 181-183, 185 recite “intra-cellular”, “uni-cellular”, “multi-cellular”, “anti-microbial”, “anti-cellular”, “anti-metabolite”, “anti-viral”, “anti-parasitic”, “anti-cancer”. The dash in these words should be removed. Additionally, claims 175, 176, 182 recite “a microbial cell(s), a cancer cell(s), or a uni-cellular or multi-cellular parasitic organism(s).”  The “(s)” should be omitted where ever they are used. It is well-understood that in a claim using an open-ended transition term "comprising," the article "a" ordinarily means "one or more." SanDisk Corp. v. Kingston Tech. Co., 695 F.3d 1348, 1360 (Fed. Cir. 2012) ("general rule that the use of the indefinite articles 'a' or 'an' means 'one or more"'). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 170-173 and 175-188 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The terms and phrases “minimum molecular weight sufficiently large so as not to be…”, “essential transition metal”, “substantially soluble” in Claim 170, “insufficient amounts of the essential transition series metal available” in Claim 171, “so as not to be normally taken up” and “and a higher molecular weight limit sufficiently low…” in Claim 173, “reduces the extent of microbial growth” in Claim 178,  “insufficient uptake of the essential transition series metal” and “cell resistant to the activity…” in Claim 179, “affecting the cell or cell activities” in Claim 184,  are all relative terms which renders the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the metes and bounds of the claims are vague and these claims are rejected. All dependent claims are also rejected.
	Claims 175-177 are rejected for indefiniteness for its recitation of “wherein the metal chelating composition is for use in treating a disease in an animal, including a fish or a human, that has a disease attributable to a cell or cells, or the activity of a cell or cells, wherein the cell or cells causing the disease are one or more of a microbial cell(s), a cancer cell(s), or a uni-cellular or multi-cellular parasitic organism”. It is unclear if the disease is the same disease afflicting fish and human or other animals.  The subject intended to be circumscribed by the instantly claimed method is not clearly set forth in the claims such that it would have been immediately apparent to one of skill in the art the type of subject to be treated. Accordingly, one of ordinary skill in the art at the time of the invention would not have been reasonably apprised of the metes and bounds of the subject matter for which Applicant is presently seeking protection. For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. 112, second paragraph, and are, thus, properly rejected.
	Claim 179 is rejected for the very vague recitation of “wherein the cell or its activity affected by the cell having insufficient uptake of the essential transition series metal is a cell resistant to the activity of another anti-cellular agent, or an activity which is the ability to grow as a biofilm on inanimate or living tissue surfaces.”  Because of the phrasing, it is unclear what the reference of the second recitation “activity” is, and unclear how the cell resistance applied to the first recitation of “activity.” Did the applicant mean wherein the cell is a cell resistant to the activity of another anti-cellular agent, or wherein the cellular activity of biofilm formation on inanimate or living tissue surfaces is affected by the cell having insufficient uptake of the essential transition series metal? Clarification is required. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 170-173 and 175-188 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claim is drawn to a chelating composition soluble in an aqueous medium for chelating an essential transition series metal, dependent Claims 175, 176, and 182 indicate the composition’s use in treating a disease in an animal. The claims encompass a genus of molecules comprising a vinylpyrrolidone, dextran, starch, styrene or acrylamide carrier, incorporated with any suitable metal binding chemical group which is one or more of carboxyl, hydroxyl, phenolate, catecholate, hydroxamate or hydroxypyridinone type, defined solely by its principal biological property of chelation, which is simply a wish to know the identity of any material with that biological property.  
In particular, while it is duly noted that the treatment is limited to those compounds capable of this function, i.e. chelate transition metals in an aqueous medium, it remains that Applicant has not appropriately defined the metes and bounds of the genus, even when limited by function (step-plus-function form).  
MPEP §2163 recites, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the claimed genus.”  Please reference Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
The specification of the instant application fails to set forth effective amounts of drugs which would chelate the transition metals that would indicate the composition’s usefulness in treating a disease in an animal (claim 1).  
  The specification has failed to provide any exemplary, let alone delimiting description of the genus of disease that will be treated and the genus of drugs “for use in treating a disease in an animal, including a fish or a human" instantly claimed that Applicant as in possession of, and intended to be used in the context of the presently claimed product, at the time of the invention.  This is also the case for the genus recited in Claims 176 and 177, “disease attributable to a cell or cells, or the activity of a cell or cells, wherein the cell or cells causing the disease are one or more of a microbial cell(s), a cancer cell(s), or a uni-cellular or multi-cellular parasitic organism.” The specification does not define or show sufficient examples of specific cancer cells or activity of the cell in Claim 176, or “cell or cells causing the disease are those of the animal itself” in Claim 177, nor does the specification define amounts for administration alone or with another anti-cellular agent comprising one or more of an antimicrobial agent, an anti-metabolite agent, an anti-viral agent, an anti-parasitic agent or an anti-cancer agent as recited in Claims 176 and 182. In other words, Applicant has failed to define these genuses in such a manner as to provide adequate written description of the full scope of the claimed genus. It is noted that Applicant has failed to provide guidance as to how one of ordinary skill would go about identifying the combination of vinylpyrrolidone, dextran, starch, or acrylamide carrier and  metal binding chemical group which is one or more of carboxyl, hydroxyl, phenolate, catecholate, hydroxamate or hydroxypyridinone type that would be amenable for treatment of disease without having to execute hit or miss testing practices using a variety of combination compounds with different amounts to determine if such amounts in combination actually demonstrated  activity.  This need for testing amounts widely variety of species for treating a disease in an animal, including fish or human, attributable to a cell or cells, or the activity of a cell or cells, wherein the cell or cells causing the disease are one or more of a microbial cell(s), a cancer cell(s), or a uni-cellular or multi-cellular parasitic organism(s) clearly demonstrates that Applicant was not in possession of the full scope of the genus now presently claimed.  This is because Applicant cannot logically be in possession of that which he has yet to identify.  Applicant is reminded that, "Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ‘ready for patenting’ such as by the disclosure of drawings or structural chemical formula that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant as in possession of the claimed invention.”  Please reference MPEP 2163. 
 Applicant has clearly failed to describe, or establish that the state of the art was sufficiently well-developed that one of ordinary skill in the art at the time of the invention would have immediately envisaged, with sufficient particularity, the metes and bounds of the claimed genus such that one of ordinary skill in the art would have been reasonable apprised of the scope of the subject matter conceived by, and, thus, within the possession of, Applicant at the time of the present invention.
MPEP §2163 teaches that step-plus-function claims are adequately described if “the written description adequately links or associates adequately described particular structure, material, or acts to the function recited in a step-plus-function claim limitation,” or if “it is clear based on the facts of the application that one skilled in the art would have known what structure, material, or acts perform the function recited in a step-plus-function limitation.”  The instant application does not meet these criteria.  The present specification provides no disclosure beyond the statement, that would have been amenable for use in the present invention, nor does it teach the specific structure, physical properties or a method of identification of such compounds that perform the function recited in the claim.  Furthermore, it has been held that a wish or plan for obtaining the chemical invention as claimed does not provide adequate written description of a chemical invention.  Rather, a precise definition, such as by structure, formula, chemical name or physical properties, is required.  Please reference, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).  
While it is recognized that adequate written description of a limitation is not required to be stated in haec verba in the specification or claims as originally filed, adequate written support for claim limitations must arise from either an explicit or implicit suggestion by the disclosure to show that such a concept as claimed was actually in possession of Applicant at the time of the invention.  For the reasons provided supra, Applicant has failed to provide the necessary teachings, by describing the claimed invention with all of its limitations using such descriptive means that fully set forth the claimed invention, in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the entire genus of agents.
Accordingly, the claims are considered to lack sufficient written description and are properly rejected.

Claim Rejections - 35 USC § 101 and 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Rejection of Claims 175-176, 178, and 181-184 for Non-Statutory Subject Matter
Claims 175-176, 178, and 181-182 are rejected under 35 U.S.C. § 101 as being drawn to use claims, which are non-statutory process claims, as defined in 35 U.S.C. § 101. See, Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967). In addition, claims 3-16 are also rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention. 
For the purposes of examination, the instant Claims 175-176, 178, and 181-182 will be interpreted as being directed to a composition (since the claims fail to define any positively recited, active steps that would properly define a process claim within the meaning of 35 U.S.C. §101, and define only physical and structural features of the combination), and the recited limitations directed to the “use” and “administration” of the composition will be interpreted as an intended use of the composition per se. Under no circumstances, however, should the rejections set forth in the instant Office Action be construed as having examined these claims as a method of use (or, for that matter, anything other than a composition of matter per se).

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. Firstly, Applicant is reminded that the claim set is drawn to a product, i.e. a chelating composition, and not drawn to methods. Thus, the product is being examined, and not what the product does to a cell, its mechanism of action, its behavior, or its treatment of diseases.  The limitations pertaining to these activities, etc. are not given patentable weight.  For instance, where there is recitation of a disease being attributable to a cell etc., this recitation is not given patentable weight, just because it could be does not affect the composition. 
The Examiner also notes the use of the word “including” in Claims 175, 176 and 182 produces a lack of clarity since the resulting claim limitation.  The word “including” can be interpreted to mean “such as”, which is indefinite as it does not clearly set forth the metes and bounds of the patent protection desired. The Examiner suggests that the word “including” be replaced with the transitional language “consisting of”, “consisting essentially of”, or “comprising”, depending on whether the Applicant intend the group to be open or close. See MPEP 2111.03. In order to move prosecution forward, the recitation of “including” will be given the broadest reasonable interpretation to mean “comprising”. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and   the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Applicants Claim:
The claimed invention is directed a chelating composition soluble in an aqueous medium for chelating an essential transition series metal, comprising the elected species, dextran as carrier and hydroxypyridinone type (e.g., 3-hydroxy-pyridin-4-one) as the one or more suitable metal binding chemical groups affixed to the carrier material, wherein the dextran has a 1500 Da and 71,000 Da lower and higher molecular weight limit, respectively; wherein human is the animal species elected; a microbial cell(s), a cancer cell(s), or a uni-cellular or multi-cellular parasitic organism(s) as the one or the combination of type of cells causing the disease; antimicrobial agent as the one other anti-cellular agent; and pharmaceutically acceptable carrier is elected as additional component.
Claims 170-173, 175-177, 179-183, 185-188 are rejected under 35 USC 103 as being unpatentable over Hallaway et al. (PNAS, December 1989), hereinafter Hallaway, in view of Bernhardt et al. (Dalton Trans., 2007), hereinafter Bernhardt, and Hider et al. (US 5,256,676), hereinafter Hider. 

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	Hallaway describes the preparation of high molecular weight iron chelator polymers  dextran and hydroxyethyl-starch covalently attached to deferoxamine (DFO) by its amino group.  DFO (Abstract). Hallaway teaches that this attachment of DFO to the dextran or starch resulted in the same iron binding properties of DFO, but with the greatly decreased LD50, does not cause the severe hypotension associated with intravenous administration of DFO alone in dogs, exhibits  >10-fold half-lives compared to the free drug, and most importantly, the conjugates are effective in mediating in vivo iron mobilization and excretion, which indicates potential for improved therapy (Abstract). Thus, Hallaway teaches the metal binding group affixed to the carrier material as required by Claims 170, 172, and 187-188.
	Hallaway expressly teaches a solution containing 0.05 mM free and 0.05 mM immobilized (DFO-polymer) chelator, prepared in 0.15 M NaCl (p. 10109, L. Col., 4th paragraph), thereby rendering obvious that the composition is substantially soluble in aqueous medium.
Hallaway recites that the conjugated DFO to polymer chelator molecules have prolonged plasma half-lives, and that these retention times may be further modified by altering the size charge of the polymer.  Hallaway cites substituting dextran 70 kDa with dextran 40 kDa, which provides longer circulatory half-lives, which allows for maintenance of much higher concentrations of active ingredient and better iron removal (p. 10112, L. Col., 2nd paragraph to R. Col.). As such, Hallaway teaches the carrier material and the metal binding chemical group affixed to the carrier, with overlapping molecular weight with the claimed and elected molecular weight in Claims 171 and 173. 
Importantly, Hallaway contemplates that the therapeutic indices of some drugs  may be improved by simply increasing the molecular weight, obtained by conjugating the drugs to polymers (p. 10112, L. Col., 2nd paragraph to R. Col.). 
Because Hallaway teaches dextran as carrier, the reference renders this feature in Claims 170, 172, and 186 obvious.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Hallaway is silent on the metal binding chemical group being of 3-hydroxy-pyridin-4-one. 
	Bernhardt is in the field of coordination chemistry and chelator biology, teaching the use of chelators for treatment of iron overload disorders (Title). Bernhardt recognizes the utility of desferrioxamine (DFO) as Fe chelator in the clinics (p. 3215, Section 3i). Bernhardt acknowledges how polymer-conjugated DFO exhibited increased plasma life. Bernhardt teaches the non-compliance and costs associated with DFO therapy, which gave rise to alternate Fe chelators including 3,4-hydroxypyridinone analogues, similar to the claimed species, including deferiprone, and rendering obvious Claim 172 (p. 3215, Section 3ii). Because Bernhardt teaches the clinical administration of deferiprone, the claimed feature of treating a disease in human is rendered obvious.
Regarding Claim 176, Bernhardt teaches administration of deferiprone alone and its co-administration with DFO, rendering the claim obvious. 
Regarding Claim 179, Bernhardt recites that deferiprone has been found to be capable of releasing Fe from the storage protein ferritin, whereas the larger DFO cannot, thereby rendering the claim obvious.
	Hider teaches the usefulness of 3-hydroxy-pyridin-4-ones for treating parasitic infections, rendering Claims 175, 178, 182, and 184 obvious (Title). Hider teaches the compounds are for treating any condition caused by an iron dependent parasite, particularly those which infect erythrocytes, including plasmodium which infect human (Col. 7, lines 15-44). Regarding Claims 171 and 178,  Hider teaches that iron chelators exert antimalarial effect through interaction with the intracellular low molecular weight iron pool and inhibit ribonucleotide reductase; the ability of the drug to cross an infected cell membrane therefore being a prerequisite for anti-malarial activity, therefore Hider recognizes that the chelation allows uptake of the iron intracellularly (Col. 3, lines 10-26). 
Regarding Claim 180, Hider teaches that the compounds may be formulated with a physiologically acceptable diluent or carrier for use as pharmaceuticals for veterinary, for example in a mammalian context, and particularly for human use by a variety of methods. For instance, they may be applied as a composition incorporating a liquid diluent or carrier (Col. 6, lines 25-43). 
Hider recites that the compounds may be in the form of a pro-drug, therefore recognizing that it may be conjugated in form (Col. 4, lines 19-23), making it compatible with the teaching of Hallaway and Bernhardt. Hider also recognizes that other active compounds may be included in the composition, further rendering Claim 176 obvious.
Regarding Claim 177, Hider cites a study describing the use of 3-hydroxypyridin-4-ones for the treatment of iron overload, and in certain pathological conditions where there may be an excess of iron deposited at certain sites even though the patient does not exhibit a general iron overload, including for example under cancerous conditions. 
Regarding Claims 181-183 and 185, because Hider and Bernhardt recognize that these compounds may be used with other active agents, e.g. its co-administration use with DFO, the claim is obvious.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Hallaway, in essence, has taught an upper limit of dextran molecular weight, when the art taught that dextran 70 may be substituted with dextran 40, which increases the circulatory half-life of the polymer conjugate, and provides better iron removal.  Because Hallaway teaches the dextran conjugate with the molecular weight of 40 kDa, which is within the claimed range of molecular weight, Hallaway therefore renders obvious the feature of the claim, “wherein the chelating composition has a minimum molecular weight sufficiently large so as not to be normally taken up into the intra-cellular aspects internal to a cell membrane of a living cell and is able to bind an essential transition series metal” and “wherein the chelating composition remains substantially soluble in the aqueous medium with its bound essential transition series metal in the external cellular environment of the living cell thereby preventing uptake of the bound essential transition series metal into the intra-cellular aspects internal to the cell membrane of the living cell”, as these are inherent properties. Because the prior art composition is the identical composition claimed, the composition must necessarily have the characteristics claimed in Claim 171 and other claims reciting characteristics and behavior, e.g. “so as not to be normally taken up into the intra-cellular aspects internal to a cell membrane of a living cell, and a higher molecular weight limit sufficiently low so as to allow the composition to remain soluble in an aqueous medium” in Claim 173. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 
Additionally, with regards to all the uses recited in the instant claims, nothing precludes the use of the composition of the prior art Hallaway as instantly claimed (see MPEP 2112.02(II), nor does the recitation impart any structural characteristic that would distinguish it from the prior art composition.  "It is not invention to perceive that the product which others had discovered had qualities they failed to detect". See 67 USPQ 155, 326 US 242, 249 (1945).
Hallaway has taught the dextran-conjugated DFO and its activity as chelator; Bernhardt is in the same field of study and recognizes the polymer-bound DFO and its analogues for the same activity. Bernhardt has taught the non-compliance and costs associated with DFO therapy, and the use of 3,4-hydroxypyridinone analogues. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Bernhardt with that of Hallaway and substitute the DFO of Hallaway with the 3,4-hydroxypyridinone analogues of Bernhardt. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143. 
With regards to the different hydroxypyridinone structures taught by Bernhardt, MPEP 2144.09.II. states that there is a presumed expectation that such compounds possess similar properties for compounds that are generally of sufficiently close structural similarity. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to replace the methyl with a hydrogen to arrive at the instantly elected compound. One of ordinary skill would be motivated, from the disclosure in the prior art Bernhardt, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility and use it in the composition of Hallaway. The motivation to make the change would be to make additional compound for the intended purpose. Furthermore, the person of ordinary skill in the art at the time of the invention was made would have been motivated to make the bioisosteric modifications to synthesize similar compounds that retain biological activity, but have improved physiochemical properties and better pharmacokinetic behavior with a reasonable expectation of success.	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Hider with that of Bernhardt and Hallaway and Hider use the composition comprising dextran-conjugated 3-hydroxy-pyridin-4-ones for treating parasitic infections because  Hider teaches that iron chelators exert antimalarial effect through interaction with the intracellular low molecular weight iron pool, while Bernhardt has taught that conjugation with dextran or starch increases the plasma life of the metal binding component. 

Claims 178 and 184 are rejected under 35 USC 103 as being unpatentable over Hallaway in view of Bernhardt and Hider, and further in view of Garibaldi et al. (Applied Microbiology, Oct. 1970, 558-560), hereinafter Garibaldi. 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	The teachings of Hallaway, Bernhardt, and Hider have been set forth supra. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Hallaway, Bernhardt, and Hider do not expressly teach the one or more spoilage microorganisms. However, Hallaway recognizes that bacteria manufactures compounds that bind iron by teaching that DFO is a bacterial siderophore isolated from Streptomyces pilosus. 
Garibaldi is in a related field, relating the iron binding capability of bacteria. Garibaldi teaches that iron binding protein, conalbumin, is the most important factor controlling the growth of gram negative bacteria in egg white, with bacteria availing themselves of iron bound by conalbumin, hijacking the iron with its iron-binding compounds, iron transport compounds (ITC), under conditions where bacteria grows with insufficient iron. This leads to the bacterial spoilage of eggs because conalbumin exerts bacteriostatic action on the growth of spoilage bacteria (Introduction; Discussion, 1st paragraph). Garibaldi illustrates by experiment how P. ovalis P-1 dies off in egg white unsupplemented with ITC and iron (Fig. 1). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Because Hallaway, Bernhardt, and Hider teach compositions that bind iron, and Garibaldi teaches that bacteria dies off when iron is made unavailable to spoilage bacteria, a skilled artisan would combine the teachings of Hallaway, Bernhardt, and Hider with that of Garibaldi and apply the known solution provided by Hallaway, Bernhardt, and Hider in using dextran-conjugated hydroxypyridinone compounds to the problem of food spoilage caused by bacteria. Where there are a finite number of identified, predictable solutions and there is no evidence of unexpected results, an obvious to try inquiry may properly lead to a legal conclusion of obviousness. See MPEP 2143.
	
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the outlined invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made. As evidenced by the references, the invention as claimed is rejected under 35 U.S.C. 103(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616